Case 8:21-cv-00202-SDM-AAS Document 7 Filed 02/12/21 Page 1 of 3 PageID 60




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION

                                 In Admiralty

                              Case No.: 8:21-00202

GEICO MARINE INSURANCE COMPANY,

                 Plaintiff,
vs.

JASON LONG, BRYCE RASNAKE, CIERRA
CUNNINGHAM, STEVEN SCHUMACHER,
KIA PHOENIX, AND COLLABORATIVE
BOATING, INC. D/B/A BOATSETTER,

               Defendants.
________________________________________/

               NOTICE OF VOLUNTARY DISMISSAL
              AS TO COLLABORATIVE BOATING ONLY

      Plaintiff, Geico Marine Insurance Company, through its undersigned

attorneys, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby dismisses

this action against defendant, COLLABORATIVE BOATING, INC. d/b/a

BOATSETTER only. This dismissal does not apply to any other defendant.
Case 8:21-cv-00202-SDM-AAS Document 7 Filed 02/12/21 Page 2 of 3 PageID 61




      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), a “plaintiff may dismiss an

action without court order by filing a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment.”

Defendant, COLLABORATIVE BOATING, INC. d/b/a BOATSETTER, has

not yet filed responsive pleadings. Accordingly, the claim against that

defendant may be dismissed without an Order of the Court.

      Respectfully submitted,


                                          WHITEBIRD, PLLC
                                          Attorneys for Plaintiff

                                          /s/ Ted L. Shinkle, Esq.
                                          Ted L. Shinkle, Esq.
                                          Florida Bar No.: 6080501
                                          730 E. Strawbridge Ave., Ste. 209
                                          Melbourne, FL 32901
                                          Phone: (321) 327-5580
                                          Email: tshinkle@whitebirdlaw.com
                                          Secondary:
                                          jaliano@whitebirlaw.com




                                      2
Case 8:21-cv-00202-SDM-AAS Document 7 Filed 02/12/21 Page 3 of 3 PageID 62




                        CERTIFICATE OF SERVICE

      I hereby certify that on February 12, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which

will deliver copies to all counsel of record.



                                     /s/ Ted Shinkle
                                     TED SHINKLE, ESQ.




                                       3
